Citation Nr: 0432445	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-11 184	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
involving the lower extremities, right shoulder, and 
bilateral ankles.

2.  Entitlement to service connection for a left shoulder 
disorder, including fibromyalgia.

3.  Entitlement to an increased rating for low back strain 
with degenerative arthritis and degenerative disc disease of 
the thoracolumbar spine, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO which denied service connection for a left shoulder 
disability, including fibromyalgia; and for fibromyalgia 
involving the lower extremities, right shoulder, and 
bilateral ankles.  The RO also denied an increased rating for 
the service-connected back disability, rated 20 percent 
disabling.  In October 2002, the RO increased the rating for 
the service-connected back disability to 40 percent.  The 
veteran continued to appeal for a higher rating. 

In his May 2000 VA Form 9, the veteran appears to raise a 
claim for a total disability rating based on individual 
unemployability (TDIU).  This issue has not been developed or 
adjudicated for appellate review and is referred to the RO 
for appropriate action.

The claims of service connection for a left shoulder 
disability, including fibromyalgia; and for fibromyalgia 
involving the lower extremities, right shoulder, and 
bilateral ankles will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The remaining 
issue of an increased rating for the service-connected back 
disorder will be discussed below.




FINDINGS OF FACT

1.  The veteran's service-connected back disability is 
manifested by severe impairment of the lumbar spine and 
severe limitation of motion of the thoracic spine.

2.  The veteran does not currently have intervertebral disc 
syndrome of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an increased combined rating of 50 percent, 
but no higher, have been met for the service-connected low 
back strain with degenerative arthritis and degenerative disc 
disease, thoracolumbar spine.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293, 
5295 (2002); Diagnostic Codes 5237, 5242, 5243 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 1999 rating decision, an April 
2000 statement of the case (SOC), and supplemental statements 
of the case dated in October 2002, February 2003, June 2003, 
July 2003, February 2004, March 2004, and July 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to claim for an increased rating for a 
back disability, rated 40 percent disabling.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in an April 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in April 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in June 1999.  Thereafter, in a rating decision dated in 
December 1999, the RO denied an increased rating for the 
service-connected back disorder.  The VCAA was not in effect 
until November 2000.  In April 2003, the RO provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit additional evidence pertinent 
to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in April 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were mailed to the appellant in June 2003, July 2003, 
February 2004, March 2004, and July 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

The veteran's service medical records show that he was 
treated for back pain in service which was diagnosed as a 
lumbosacral strain.  In May 1974, the veteran was granted 
service connection for a low back strain with degenerative 
disc disease, L-4.  Additional evidence was associated with 
the claims file and in an April 1977 RO rating decision, the 
veteran was granted an increased 20 percent rating for his 
service-connected low back disorder.  In April 1981, the RO 
characterized the veteran's service-connected low back 
disability as a low back strain with degenerative changes, 
thoracolumbar spine, and assigned a 10 percent disability 
rating.  Additional evidence showing treatment for the 
service-connected back disability was added to the record and 
in May 1997, the RO granted an increased rating to 20 percent 
for the condition.  Thereafter, the RO recharacterized the 
service-connected low back disability as low back strain with 
degenerative arthritis and degenerative disc disease, 
thoracolumbar spine.

In June 1999, the veteran filed a claim for an increased 
rating for the service-connected back disability.  In 
connection with his claim, VA outpatient treatment reports 
from 1991-1999 were obtained and associated with the claims 
file.  These reports show periodic treatment for complaints 
of back pain.

The RO scheduled the veteran for a VA examination in 
September 1999.  On examination, the veteran complained of 
back pain.  He stated that prolonged sitting, standing, and 
driving aggravated his back pain.  He reported that his back 
pain required that he occasionally use a cane and that a week 
in a year he used crutches.  He related that when his pain 
was severe, it radiated down both lower extremities.  He 
denied any bladder or bowel disturbance associated with back 
pain.  Physical examination revealed no scoliosis or 
kyphosis.  He had tenderness on L-5, S-1.  Flexion of the 
lumbar spine was to 30 degrees in both active and passive 
movement.  He had severe mid and low back pain.  Extension 
was to 20 degrees in both active and passive movement.  
Lateral rotation was to 30 degrees in both active and passive 
movement.  X-ray studies revealed degenerative disc L5-S1, 
degenerative hypertrophic L5, and degenerative hypertrophic 
thoracic spine.  The examiner diagnosed degenerative 
arthritis of the lumbosacral and thoracic spine.

July 2000 x-ray studies of the lumbar spine revealed mild 
degenerative disc disease at L5-S1, and mild and moderate 
spondyltic disease.

The veteran underwent another VA examination in September 
2002 at which he complained of pain in the back.  He stated 
that his functional ability was limited due to back pain.  He 
also stated that back pain resulted in him feeling weak and 
stiff and that it caused a lack of endurance.  He stated that 
standing and prolonged walking increased the intensity of 
back pain.  He also stated that he had muscle spasms.  
Physical examination of the lumbar spine revealed that his 
range of motion was very limited.  He had flexion to only 20 
degrees.  He was barely able to move on lateral rotation.  
His rotation was very limited.  Range of motion of the 
thoracic spine was also very limited.  He was noted to have 
some paraspinal tenderness.  He had no deformity.  X-ray 
studies revealed severe osteoarthritis of the lumbar and 
thoracic spine.  The examiner diagnosed osteoarthritis of the 
thoracic and lumbar spine.

VA outpatient treatment reports from 2001-2002 revealed that 
the veteran was treated for back pain.  He was diagnosed as 
having osteoarthritis, chronic low back pain, and 
degenerative joint disease of L5-S1.  When examined in March 
2002, the veteran denied any weakness or focal neurological 
deficit.  He also denied having any radiation of his back 
pain.  When examined in September 2002, it was reported that 
neurologically, he was alert, oriented to 3 spheres.  His 
cranial nerves II-XII were grossly normal.  His motor 
strength was 5/5 and his grip was 5/5.  His sensory had no 
gross deficit.  Deep tendon reflexes were +2 bilaterally.

March and September 2002 x-ray studies of the lumbar spine 
revealed mild chronic degenerative changes with narrowing of 
the L5-S1 disc space.  September 2002 x-rays of the thoracic 
spine revealed chronic degenerative changes.

A January 2003 VA examination report reveals that the veteran 
complained of back pain for which he took medication.  The 
veteran reported that he had been bedridden several times in 
the last year for 3-4 days, but that he had not been 
hospitalized due to flare-up of the condition.  Physical 
examination revealed the veteran had a stooped gait.  On 
ambulation and upper body movement there was occasional 
spasticity of the paraspinal columns.  Range of motion 
studies shows anterior flexion of 0 to 20 degrees, left 
flexion of 0 to 10 degrees, right flexion of 0 to 20 degrees, 
post flexion of 0 to 20 degrees, left rotation of 0 to 15 
degrees, and right rotation of 0 to 15 degrees.  He had a 
tender sciatic notch on the left without overt signs of 
sciatic involvement.  Some paraspinal spasticity was noted on 
both sides.  No scoliosis or kyphosis was noted.  He had a 
normal sensorium.  There was no direct motor involvement.  
Deep tendon reflexes were +2 at the knee and ankle.  He had 
no other neurologic problems.  There were no bladder or bowel 
problems.  There was no history of vertebral fracture.  
Intervertebral disc neurologic examination was negative.  
There were no peripheral nerves affected.

The examiner noted that in the last 12 months the veteran 
stated that he had had 3-4 episodes of flare-ups requiring 2-
3 days of bed rest each time.  He has not been hospitalized.  
He had been seen by a physician on occasion, but not for an 
acute episode.  X-ray studies of the lumbar spine showed 
severe intervertebral disc space narrowing present at L5-S1 
level with osteophyte formation, moderate degenerative 
changes at L4-L5 and L3-L5.  There was no evidence of 
compression fracture or subluxation.  Facet joints showed 
moderate degenerative change.

The VA examiner diagnosed degenerative joint disease of the 
lumbar spine involving L3-S1 with severe disc space narrowing 
at L5-S1 suggestive of degenerative disc disorder; residuals 
manifesting as chronic pain, inability to ambulate well, but 
without overt sciatic symptoms.

When treated by VA in February 2003, it was revealed that 
neurologically he was grossly intact with no focal defects.  
Another VA treatment report in February 2003 reveals that the 
veteran reported that his low back pain had improved and was 
responding with medications.  However, in March 2004, the 
veteran reported for VA treatment complaining of low back 
pain.

III.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

The veteran is currently rated 40 percent disabling under 
Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003.  Under this code a 40 percent rating is 
assigned for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.  

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Prior to September 2003, the regulations also provided a 10 
percent rating for moderate or severe limitation of motion of 
the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the rating formula provides 
as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a maximum 60 percent rating 
for intervertebral disc syndrome, and such is given when the 
condition is pronounced in degree, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  A 40 percent 
rating is assigned for severe intervertebral disc syndrome, 
recurring attacks, with intermittent relief, a 20 percent 
when moderate with recurring attacks and a 10 percent when 
mild.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months and a 10 percent rating is assigned with the 
incapacitating episodes have a total duration of at least one 
week but less than two weeks during the past 12 months.  Note 
1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.


IV.  Analysis

The veteran claims that he should be awarded a 100 percent 
rating for his service-connected back disability.  He stated 
that his back condition caused pain and affected his ability 
to perform daily functions such as getting out of bed 
unassisted, dressing himself or doing basic tasks around the 
house.  He reports that several doctors told him that he 
needed back surgery.  (See May 2000 VA Form 9).

Under the regulations in effect prior to September 2003, the 
veteran's current 40 percent schedular rating is the maximum 
rating permitted under the Code 5292 (limitation of motion of 
the lumbar spine) and Code 5295 (lumbosacral strain).  As 
such, the Board must assess whether any other diagnostic 
codes in effect prior to September 2003 would afford the 
veteran a higher rating for his service-connected back 
disorder.  In this regard, the Board observes that the 
veteran's lumbar spine disorder does not involve any 
fractures or ankylosis.  Thus, higher ratings are not 
warranted under Diagnostic Codes 5285 (Vertebra, fracture 
residuals), 5286 (Spine, complete bony fixation), and 5289 
(Ankylosis of, lumbar spine).  Additionally, under the 
regulations in effect from September 2003 for lumbosacral 
strain or degenerative arthritis of the spine, a rating in 
excess of 40 percent is not warranted as there is no evidence 
of any unfavorable ankylosis of the thoracolumbar spine.  See 
38 C.F.R. § 4.71, Codes 5237, 5242.  Additionally, there is 
no objective evidence that pain on use of the thoracolumbar 
spine results in ankylosis which would thereby support a 
higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board notes that the veteran's service-connected back 
disability includes arthritis of the thoracic spine.  Prior 
to September 2003, degenerative arthritis established by x-
ray findings is rated based on limitation of motion.  See 
38 C.F.R. § 5003.  As previously noted, moderate or severe 
limitation of the dorsal spine (i.e. thoracic spine) warrants 
a 10 percent rating.  A September 2002 VA examination report 
reveals that the veteran's range of motion of the thoracic 
spine was very limited.  Thus, the Board finds that under the 
regulations in effect prior to September 2003, a 10 percent 
rating is warranted based on severe limitation of motion of 
the thoracic spine.  38 C.F.R. § 4.71, Diagnostic Code 5291 
(Prior to September 2003).  

The Board will next consider whether a higher rating for the 
service-connected back disorder is warranted under the old or 
new criteria governing the ratings for intervertebral disc 
syndrome.  When examined in March 2002, the veteran denied 
any weakness or focal neurological deficit.  When examined in 
September 2002, it was reported that neurologically his 
cranial nerves II-XII were grossly normal, his motor strength 
was 5/5 and his grip was 5/5.  He had no gross sensory 
deficit and deep tendon reflexes were +2.  A January 2003 VA 
examination report reveals that the veteran had a normal 
sensorium.  He had no direct motor involvement.  Deep tendon 
reflexes were +2 at the knee and ankle.  He was found to have 
no neurologic problems, to include bladder or bowel problems.  
The examiner reported that intervertebral disc neurologic 
examination was negative and that there was no peripheral 
nerves affected.  Additionally, in February 2003, a VA 
outpatient treatment report revealed that neurologically the 
veteran was grossly intact with no focal defects.  The 
evidence of record fails to show that the veteran currently 
has intervertebral disc syndrome as a result of his service-
connected back disability.  Consequently, an increased rating 
under either the old or the new criteria for intervertebral 
disc syndrome is not warranted.

In sum, the Board finds that the evidence shows that the 
veteran has severe limitation of motion of the thoracic 
spine, warranting a 10 percent rating and a severe impairment 
of the lumbar spine, warranting a 40 percent rating.  Such 
finding translates to a combined 50 percent rating for the 
service-connected low back strain with degenerative arthritis 
and degenerative disc disease of the thoracolumbar spine.  
See 38 C.F.R. § 4.25, Table I.  The Board, however, concludes 
that the preponderance of the evidence is against a rating in 
excess of 50 percent for the service-connected low back 
disability, and that the benefit- of-the-doubt rule does not 
apply as it pertains to a rating in excess of 50 percent.  
38 U.S.C.A. § 5107(b).


ORDER

An increased combined rating of 50 percent is warranted for 
the service-connected low back strain with degenerative 
arthritis and degenerative disc disease of the thoracolumbar 
spine.


REMAND

The veteran contends that he has fibromyalgia involving the 
lower extremities, right shoulder and bilateral ankles due to 
degenerative arthritis.  He stated that he was told that the 
two conditions were related by a Dr. Hussein.  The veteran is 
currently service-connected for degenerative arthritis of the 
spine.  There is a medical question as to whether there is 
any relationship between the veteran's service-connected 
degenerative arthritis of the spine and his postservice 
fibromyalgia.  38 C.F.R. § 3.159(c)(4) provides that VA will 
obtain a medical examination and opinion when it is necessary 
to decide the claim.  Given the facts outlined above and the 
fact that the Board is not competent to address questions of 
medical etiology, a medical examination to include an opinion 
is necessary to decide this claim.

As it pertains to the claim of service connection for a left 
shoulder disorder, including fibromyalgia, the Board notes 
that in July 1956, the veteran was in an automobile accident 
and he was subsequently diagnosed as having a left shoulder 
sprain.  Post-service medical records beginning in 1979 show 
that the veteran complained of pain in the shoulder.  He was 
diagnosed as having bursitis of the left shoulder.  Medical 
reports from the 1980s and 1990s continue to show that the 
veteran complained of shoulder pain.  In November 2002, he 
was diagnosed as having arthropathy of the left shoulder.  
There is an indication that the veteran's current left 
shoulder condition may be related to his in-service injury.  
Therefore the veteran should be scheduled for a VA 
examination to include an opinion.  See 38 C.F.R. 
§ 3.159(c)(4)

In view of the foregoing, the case is remanded for the 
following actions:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his left 
shoulder disability and fibromyalgia 
involving the lower extremities, right 
shoulder, and bilateral ankles.  The 
claims file must be made available to and 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should address the following:

a.  Report all diagnosed 
disabilities of the lower 
extremities, right shoulder, 
bilateral ankles, and left shoulder.  

b.  State whether any diagnosed 
disability of the lower extremities, 
right shoulder, bilateral ankles, 
and left shoulder had its onset in 
service.

c.  State whether the veteran has 
fibromyalgia involving the lower 
extremities, right shoulder, and 
bilateral ankles which is due to the 
veteran's service-connected 
degenerative arthritis of the spine.

d.  State whether the veteran has 
left shoulder bursitis or any other 
left shoulder disability which is 
related to the left shoulder sprain 
which was diagnosed following an 
automobile accident in service.

A complete rationale for all 
opinions must be provided.

2.  After the foregoing, review the 
veteran's claim of service connection for 
a left shoulder disability and for 
fibromyalgia involving the lower 
extremities, right shoulder and bilateral 
ankles.  If any determination is adverse 
to the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



